DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 12/22/2021 under 35 USC 102/103, have been considered but are moot because the new ground of rejection does not rely on any reference of Baba (US 20160366702 A1)  applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury (US 20160081042 A1) in view of Baba (US 20160366702 A1).
Regarding claim 1, Choudhury discloses:
A method for signal transmission, comprising: 

performing, by the receiving node, sensing on a channel between the receiving node and another node than the sending node ([0019], Carrier Sensing, CSMA/CA, CCA procedure, a node listens to a channel prior to transmission on the channel );
determining, by the receiving node, a sending power  of a clear- to-send (CTS) signal ( Fig 6B, [0035], [0039], a format structure of a CTS with a number of fields, [0046]-[0048], AP102 may include an indication of a  transmit power in the CTS frame, in the field 602 of the CTS frame); and 
sending, by the receiving node, the CTS signal to the sending node according to the sending power ( FIG 5, step of 506A CTS, [0034]-[0037], AP 102 may, in response to the RTS, generate and send a transmission permission message CTS, [0048], the CTS carrying an indication of the transmit power).
Choudhury does not explicitly disclose:
Determining a transmit power for the CTS based on a sensed channel power.
However, the teaching of determining a transmit power for the CTS based on a sensed channel power is well known in the art as evidenced by Baba.
Baba discloses:
Determining a transmit power for the CTS based on a sensed channel power ( [0129]- [0131], adjusting transmission power with CTS according to career sense parameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Baba as mentioned above as a modification to Choudhury, such that the combination would allow to adjust transmission power for CTS, in order to facilitate Carrier Sensing, and perform collision detection.
claim 2, Choudhury as modified by Baba discloses all the features with respect to parent claim 1 as outlined above.
wherein the RTS signal is at least configured to request data transmission between the sending node and the receiving node ( Choudhury, [0027], STA 104 as a first transmit node, may generate a transmission request message in order to request for data transmission permission from the STA 104 to the AP 102), and 
the CTS signal is at least configured to indicate permission of the data transmission between the sending node and the receiving node (Choudhury, [0037], the STA 104 may receive the transmission permission message from the AP 102 indicating whether or not the STA 104 is allowed to perform the data transmission with the AP 102).

Claims 12-13 are the apparatus claims corresponding to method claims 1-2  respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1-2 respectively, above. In addition Choudhury discloses AP with control circuitry and radio interface (Fig 10).

Claims 3, 6, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury (US 20160081042 A1) in view of Baba (US 20160366702 A1) and Yeh (US 20080144493 A1). 
Regarding claim 3, Choudhury as modified by Baba discloses all the features with respect to parent claim 1 as outlined above.
Choudhury as modified by Baba does not explicitly disclose:
responsive to that the sensed channel power is less than a first threshold, determining, by the receiving node, the sending power of the CTS signal as a first sending power; and responsive to that the sensed channel power is greater than the first threshold, determining, by the receiving node, the sending power of the CTS signal as a second sending power, the second sending power being less than the first sending power.
However, the teaching of responsive to that the sensed channel power is less than a first threshold, determining, by the receiving node, the sending power of the CTS signal as a first sending power; and responsive to that the sensed channel power is greater than the first threshold, determining, by the receiving node, the sending power of the CTS signal as a second sending power, the second sending power being less than the first sending power is well known in the art as evidenced by Yeh.
Yeh discloses:
responsive to that the sensed channel power is less than a first threshold (Fig 8-10, [0238]-[0239], [0245], CTS power level may be changed according to a certain threshold, variable-power control in CTS) , determining, by the receiving node, the sending power of the CTS signal as a first sending power ( Fig 8, CTA 62a with power level 3 in Fig 8, as a first sending power, e.g); and 
responsive to that the sensed channel power is greater than the first threshold ([0238]-[0239], CTS power level may be changed according to a certain threshold), determining, by the receiving node, the sending power of the CTS signal as a second sending power ( Fig 9, CTA 62a with power level 2 in Fig 9, as a second  sending power, e.g), the second sending power being less than the first sending power ( Fig 8-9, the power level 2 of CTS 62a in Fig 9 less than the power level 3 of CTS 62a in Fig 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yeh as mentioned above as a modification to Choudhury (modified by Baba), such that the combination would allow to different power level and different duration in CTS for different formats, in order to apply Carrier Sensing, avoid/prevent interference and collision and increase network throughput and energy efficiency in wireless networks.
Regarding claim 6, Choudhury as modified by Baba discloses all the features with respect to parent claim 1 as outlined above.
Choudhury as modified by Baba does not explicitly disclose:
wherein there is a time interval T1 between a sending time of the CTS signal and a sending time of the RTS signal.
However, the teaching of wherein there is a time interval T1 between a sending time of the CTS signal and a sending time of the RTS signal is well known in the art as evidenced by Yeh.
Yeh discloses:
wherein there is a time interval T1 between a sending time of the CTS signal and a sending time of the RTS signal (Fig 8-9, there is time gap between sending time of the CTS signal and sending time of the RTS signal ).
the combination of Choudhury and Yeh is obvious for the same reasons applied to the claim 3.

Claims 14 and 17 are the apparatus claims corresponding to method claims 3 and 6 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 3 and 6 respectively above. 

Allowable Subject Matter
Claims 4-5, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4, the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “ responsive to that the sending power of the CTS signal is the first sending power, determining, by the receiving node, a signal format of the CTS signal as a first signal format; and responsive to that the sending power of the CTS signal is the second sending power, determining, by the receiving node, the signal format of the CTS signal as a second signal format, a time domain length of the second signal format being greater than a time domain length of the first signal format”.
Claim 5, is objected based on the dependency of claim 4.
Claims 15 and 16 recite the same allowable subject matter as in claims 4 and 5, thus, claims 15 and 16 are objected for the same reasons of claims 4 and 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461